Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities:  It is unclear what is to constitute a antireflective layer.  The originally filed disclosure does not specify a specific material for the purpose.  Appropriate correction is required.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 11-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 9935146 B1).

    PNG
    media_image1.png
    417
    416
    media_image1.png
    Greyscale

Regarding claim 1, Lee discloses a image sensor comprising: a substrate; 
at least first and second photosensitive areas [PD] in the substrate; 
first and second microlenses [180/182] that respectively cover the first and second photosensitive areas; 
a third microlens [102]  that covers the first and second photosensitive areas, wherein the first and second microlenses are interposed between the substrate and the third microlens (Lee Fig. 9). 
 [148] is interposed between the first and second microlenses and the third microlens (Lee fig. 9).





Regarding claim 6, Lee discloses a image sensor defined in claim 1, wherein the low-index filler has a lower index of refraction than the first and second microlenses (Lee – Col. 6 ines 9+)


Regarding claim 8, Lee discloses a image sensor defined in claim 6, wherein the low-index filler conforms to respective first and second curved upper surfaces of the first and second microlenses (Lee Fig. 9)

Regarding claim 9, Lee discloses a image sensor defined in claim 1, further comprising: a color filter element that is interposed between the low-index filler and the third microlens (Lee Fig. 9)

Regarding claim 10, Lee discloses a image sensor defined in claim 1, further comprising: an anti-reflective coating [Lu fig. 5 - 209 AND/OR 210] that is interposed 
As shown in Lu, silicon oxide ILD and High-K material layer may be between the microlens and the photosensitive areas.  It is noted that the Applicant’s specification fails to disclose a particular material for this purpose.  The materials listed in Lu are understood in the art to be used as antireflective materials thus may be considered antireflective material layers.

Regarding claim 11, Lee discloses a image sensor defined in claim 1, further comprising: deep trench isolation that is formed in the substrate between the first and second photosensitive areas (Lu fig. 5 – 211)


    PNG
    media_image1.png
    417
    416
    media_image1.png
    Greyscale

Regarding claim 12, Lee discloses a image sensor that includes a phase detection pixel group, the phase detection pixel group comprising: at least two phase detection pixels with respective photosensitive areas; at least two per-pixel microlenses that each cover a respective photosensitive area of the photosensitive areas; and a per-group microlens that covers all of the at least two phase detection pixels in the phase detection pixel group, wherein the per-group microlens overlaps the at least two per-pixel microlenses (Lee fig. 9).

Regarding claim 13, Lee discloses a image sensor defined in claim 12, wherein each one of the at least two per-pixel microlenses has a respective curved upper surface and wherein the per-group microlens has a curved upper surface (Lee fig. 9).

Regarding claim 14, Lee discloses a image sensor defined in claim 12, wherein the phase detection pixel group further comprises: a low-index filler 148 that is interposed between the at least two per-pixel microlenses and the per-group microlens (Lee fig. 9). 

Regarding claim 15, Lee discloses a image sensor defined in claim 14, wherein the phase detection pixel group further comprises: a color filter 104 element that is interposed between the low-index filler and the per-group microlens (Lee fig. 9).

Regarding claim 16, Lee discloses a image sensor defined in claim 12, wherein the phase detection pixel group further comprises: a color filter element that is (Lee fig. 9).



Regarding claim 19, Lee discloses a image sensor defined in claim 12, wherein the image sensor is a back/front side (Col. 3 line 64-67) illuminated image sensor and wherein the phase detection pixel group further comprises: deep trench isolation 142 that is interposed between the photosensitive areas of the at least two phase detection pixels (Lee fig. 9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9935146 B1) in view of Lu et al. ( US 20190394389 A1).

Regarding claims 20, 17, 18, and  4, Lee discloses a front/backside side illuminated (Col. 3 line 64-67) image sensor comprising: a substrate; first and second photosensitive areas in the substrate; dielectric layers formed over the substrate that include metal routing structures; first and second microlenses that respectively overlap the first and second light pipes; and a third microlens that overlaps both the first and second microlenses (Lee fig. 9).

Lee is merely silent upon first and second light pipes that guide light through the dielectric layers and that respectively overlap the first and second photosensitive areas.  
At the time of the invention it was known to form reflective structures which guide light through the dielectric layers and that respectively overlap the first and second photosensitive areas.  The structures are known to be used for general purposes of maximizing light to a PD and also mitigating crosstalk between adjacent PDs.  Such reflective structures are taught in Lu et al. which demonstrates being formed in a analogous phase detection structure.  
At the time of the invention it would be obvious to add reflective light guiding structures (i.e. light pipe) for the known purpose of directing light to a photosensitive area.

Regarding claim 2, Lee in view of Lu disclose a image sensor defined in claim 1, further comprising: a color filter element that is interposed between the substrate and the first and second microlenses (Lu et al. – 205).
	Lee is silent upon wherein color filters may be located in the claimed location, however as demonstrated in Lu, when forming image sensors of high resolution, color filters may be individually formed for each photosensitive area 212a, 212b, etc between the photosensitive area and the first/seconds microlenses.  Lu discloses the functionally equivalent alternative location of a color filter in a analagous phase detecting pixel group of a image sensor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the photosensitive device elements of Lee with photosensitive devices regions o as taught by Lu, since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Regarding claim 3, Lee in view of Lu disclose a image sensor defined in claim 2, further comprising: a planarization layer that is interposed between the color filter element and the first and second microlenses (Lu et al. Fig. 4).


Regarding claim 5, Lee in view of Lu disclose a image sensor defined in claim 4, wherein the first and second light pipes are formed from a material having a higher index of refraction than the interlayer dielectric layers (as described in Lu ILD and dielectric material 207 may be silicon oxide or Silicon nitride.  SiN has a greater n than SiO2, thus the scenario where element 207 is SiN and the ILD is SiO2 would meet the scope of the claim.)



Claims 1-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakin et al. (US 2008/0080028 A1) in view of Lu et al. ( US 20190394389 A1).


    PNG
    media_image2.png
    469
    761
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    799
    387
    media_image3.png
    Greyscale

Regarding claim 1, Bakin discloses a image sensor comprising: a substrate; 
[226/228/230] in the substrate; 
first and second microlenses [232 or 234] that respectively cover the first and second photosensitive areas; 
a third microlens [234 or 224]  that covers the first and second photosensitive areas 240, wherein the first and second microlenses are interposed between the substrate and the third microlens (Bakin et al. Figs. 5-6B). 
As provided above Baken et al. discloses and teaches the generic concept a larger main lens which captures light and focuses light to a smaller sub-group of lenses.  Bakin however may be silent upon specific materials used in the device layers.  At the time of the invention selection of proper refractive index materials was known and practiced in the art as the index of refection determine how the light passes thought interfaces. As per Snell’s law, the path at a interface is given by n1sin(theta1)=n2sin(theta2).  General materials used for a lens is glass, silicon oxide, etc which are low refractive index materials.  As such to eliminated large changes in light paths at interfaces one would expect the filler material to be a matched or similar index of refraction.
For a generic reference and teaching supporting the above assertion see Lu et al. which describes a image sensor structure analogous to the lenses 236 and photosensitive areas 240 of Bakin et al..  
As disclosed in paragraph 18 and figures 2-4 of Lu et al, coating layer 201/401 is a low refractive index material matched to the first and second lenses 202/203 located over the photosensitive areas.  


Simple selection of the expected conventional low index materials for the purpose in the device of Bakin et al. will result in wherein the image sensing regions low-index filler is interposed between the first and second microlenses and the third microlens.

Regarding claim 2, Bakin in view of Lu disclose a image sensor defined in claim 1, further comprising: a color filter element that is interposed between the substrate and the first and second microlenses (Lu et al. – 205).
	Bakin is silent upon wherein color filters may be located in the claimed location, however as demonstrated in Lu, when forming image sensors of high resolution, color filters may be individually formed for each photosensitive area 212a, 212b, etc between the photosensitive area and the first/seconds microlenses.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the photosensitive device elements of Bakin with photosensitive devices regions o as taught by Lu, since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Regarding claim 3, Bakin in view of Lu disclose a image sensor defined in claim 2, further comprising: a planarization layer that is interposed between the color filter element and the first and second microlenses (Bakin et al. Fig. 5).

Regarding claim 4, Bakin in view of Lu disclose a image sensor defined in claim 1, further comprising: interlayer dielectric layers; and first and second light pipes formed over the first and second photosensitive areas, wherein the first and second light pipes extend through the interlayer dielectric layers and wherein the first and second microlenses respectively cover the first and second light pipes (Lu et al. elements 207/208 – reflective shielding elements for directing light to the respective PD region.  Substitution as suggesting with regards to claim 2 will result in the device of Bakin et al. will result in the claimed device structure.

Regarding claim 5, Bakin in view of Lu disclose a image sensor defined in claim 4, wherein the first and second light pipes are formed from a material having a higher index of refraction than the interlayer dielectric layers (as described in Lu ILD and dielectric material 207 may be silicon oxide or Silicon nitride.  SiN has a greater n than SiO2, thus the senerio where element 207 is SiN and the ILD is SiO2 would meet the scope of the claim.)

Regarding claim 6, Bakin in view of Lu disclose a image sensor defined in claim 1, wherein the low-index filler has a lower index of refraction than the first and second (Lu ¶18 – coating/filler layers 201/401 can have n-1.25 while the lenses are n=1.66.)


Regarding claim 8, Bakin in view of Lu disclose a image sensor defined in claim 6, wherein the low-index filler conforms to respective first and second curved upper surfaces of the first and second microlenses (Bakin fig. 5 and Lu Fig. 5)

Regarding claim 9, Bakin in view of Lu disclose a image sensor defined in claim 1, further comprising: a color filter element that is interposed between the low-index filler and the third microlens (Bakin fig. 5 color filter 218, 220, 222 may be located between the first/second lenses and the third)

Regarding claim 10, Bakin in view of Lu disclose a image sensor defined in claim 1, further comprising: an anti-reflective coating [Lu fig. 5 - 209 AND/OR 210] that is interposed between the first and second microlenses and the first and second photosensitive areas.
As shown in Lu, silicon oxide ILD and High-K material layer may be between the microlens and the photosensitive areas.  It is noted that the Applicant’s specification fails to disclose a particular material for this purpose.  The materials listed in Lu are understood in the art to be used as antireflective materials thus may be considered antireflective material layers.

Regarding claim 11, Bakin in view of Lu disclose a image sensor defined in claim 1, further comprising: deep trench isolation that is formed in the substrate between the first and second photosensitive areas (Lu fig. 5 – 211)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/8/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822